Citation Nr: 1326530	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from December 1945 to May 1947.  The Veteran died in October 2010, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board remanded the appeal in January 2013 for further development.  The case has since been returned to the Board for appellate review.  

In the same January 2013 Board decision, the Board also adjudicated the Veteran's accrued benefits and special monthly pension issues.  Thus, these issues are no longer on appeal before the Board.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent records.  However, the RO has reviewed these records.  Thus, there is no prejudice for the Board to now consider these records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2010.  The death certificate lists the immediate cause of death as end stage Parkinson's disease.  No contributory cause of death was listed, and there is no indication that an autopsy was performed.  

2.  At the time of the Veteran's death, service connection had not been established for any disability.  

3.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.  There is also no evidence or allegation the Veteran had exposure to Agent Orange or other herbicide agents during his active service. 

4.  The cause of the Veteran's death did not manifest in service or within one year thereafter and was not the result of a disease or injury incurred in active service


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this regard, the RO sent the appellant notice letters in January 2011 and April 2013.  These letters provided guidance in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also explained how disability ratings and effective dates are determined. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, in the context of a claim for dependency and indemnity compensation (DIC) benefits, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). In this case, the January 2011 notice letter is compliant with the Court's decision in Hupp, in that it explains the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as a condition that is not yet service-connected.  The January 2011 letter also advised that the Veteran was not service-connected for any disabilities at the time of his death.  Notably, the January 2011 letter also specifically addressed presumptive service connection for Parkinson's disease based on its association with herbicide exposure.  

Thus, the appellant has received all required notice in this case, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the March 2011 rating decision on appeal.  Thus, there is no timing error.   

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  The appellant has also statements from herself and the Veteran, lay statements from family, and argument from her representative.  The appellant has not identified any outstanding, available evidence that is relevant to her claim being decided herein.

The Board acknowledges that a medical opinion was not obtained in connection with the appellant's claim for service connection for the cause of Veteran's death.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). 

In this case, a VA medical opinion is unnecessary to decide the claim for service connection for the cause of the Veteran's death because such an opinion would not provide any more information than is already associated with the claims file. As will be explained below, the appellant has not contended that the Veteran's service-connected, the Veteran did not have any service-connected disabilities.  His service treatment records are negative for any evidence of Parkinson's disease, and the disorder first manifested many decades later.  In addition, there is no evidence of herbicide exposure during his military service.  Thus, there is no disease, injury, or event in service to which his death could have been related.  Therefore, there is no reasonable possibility that a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

With regard to the previous January 2013 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO secured additional VA and private treatment records dated from 2000 to 2010 and secured additional written correspondence that was added to the Virtual VA file.  As such, the RO has substantially complied with the Board's directive.  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  


Governing Laws and Regulations for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a)   A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4). 

With regard to service connection, Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. §§ 3.303, 3.306.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease," an organic disease of the nervous system such as Parkinson's disease, shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In order to establish presumptive service connection as chronic disease, an organic disease of the nervous system must manifest itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

38 C.F.R. § 3.303(b) also provides another route by which a veteran can establish service connection for a "chronic disease" - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

With regard to lay evidence, the Federal Circuit Court has held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.    

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Analysis - Cause of Death

Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted. 

In this case, the Veteran died in October 2010.  The death certificate lists the immediate cause of death as "End Stage Parkinson's Disease."  No contributory cause of death was listed, and there is no indication that an autopsy was conducted.  At the time of the Veteran's death, service connection was not established for any disability.  

The appellant contends that the Veteran's Parkinson's disease was related to his military service.  She maintains that the disorder is "presumptively associated" with the Veteran's active service in the 1940s.  The appellant's representative has cited to medical treatise evidence noting that Parkinson's disease is difficult to distinguish from a multitude of other disorders, especially in its early stages when it is slowly progressing.  See December 2010 DIC claim; August 2012 Brief.  

Private and VA treatment records dated from 2000 until the Veteran's death in 2010 repeatedly state that the Veteran first reported symptomatology of his Parkinson's disease in 1999.  Specifically, a private treatment report dated in October 2000 from Dr. J.V.P, MD. (initials used to protect privacy), a neurologist, notes a history of left hand tremors during the previous year, which was progressively worsening.  There is a notation to "[r]ule out Parkinson's disease."  At that time, the Veteran denied having headaches, diplopia, problems with speech, neck pain, chest pain, and other symptomatology.  A September 2000 VA magnetic resonance imaging (MRI) of the brain also revealed a "disease" abnormality, and a report from a private medical group documents Parkinson's disease since 1999.  In addition, a February 2001 VA neurology consultation note indicated a two-year history of left hand tremors with a diagnosis of "early onset mild Parkinson's disease."  Other signs of Parkinson's, such as bradykinesia, postural instability mild rigidity, and gait changes were noted.  

In the years prior to his death, VA and private medical records also reflect that the Veteran was treated and diagnosed with hypertension, dementia, depression, arthritis of the spine, anemia, hypothyroidism, benign prostatic hyperplasia, colon polyps, and bilateral eye cataracts among other conditions.  Further VA neurology records dated from 2001 to 2010 reflect further worsening of the Veteran's Parkinson's disease.  In time, the Veteran developed "associated dementia" as well.  See February 2009 VA neurology addendum note.  VA aid and attendance examinations dated in September 2009 and January 2010 indicated that the Veteran required nursing home care, was not independent in activities of daily living, and was totally incapacitated.  In an October 2010 rating decision, VA determined that the Veteran was incompetent for purposes of managing VA payments.  See 38 C.F.R. § 3.353(a) (2012).  In the month of his death, an October 2010 VA field examination also indicated that the Veteran was comatose, bedridden, blind, and could not communicate.  He died in October 2010 at home under hospice care.        

As previously noted, the Veteran was not service-connected for any disorder during his lifetime.  The evidence does not show, and the appellant does not contend, that there was any cause of death other than Parkinson's disease.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis associated with Parkinson's disease.  In fact, during his April 1947 separation examination, the Veteran's neurological examination was found to be normal.  The evidence also not does establish that the Veteran developed Parkinson's disease within year of his military service.  Neither the Veteran nor the appellant has reported any specific symptomatology at that time.  Moreover, the Veteran's did not report any complaints or seek any treatment for symptoms for over 50 years.  The medical evidence documents symptoms beginning in 1999, and a VA neurology consultation note characterized the Veteran as having "early onset mild Parkinson's disease" in February 2001, which suggest a more recent onset.  

The appellant's representative has cited to medical treatise evidence noting that Parkinson's disease is difficult to distinguish from a multitude of other disorders, especially in its early stages when it is slowly progressing.  See August 2012 Brief.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

In the instant case, the medical treatise evidence cited by the appellant's representative only contains general information and it is not particularly probative in this case.  It is therefore only entitled to limited probative value and consideration, as it is not supported by any medical opinion.  Moreover, the Board again notes that the Veteran himself had reported that his symptoms began around 1999, and a medical professional characterized his Parkinson's disease as being at an early stage as of February 2001.  As such, the preponderance of the evidence weighs against the representative's assertion regarding the onset of the disorder.  Indeed, the law requires a combination of manifestations sufficient to identify the entity in order to establish a chronic disease, yet the appellant and the Veteran never attested to or alleged any symptomatology during his military service or within one year thereafter. 

For the foregoing reasons, the Board finds that Parkinson's disease did not manifest in service or within one year thereafter.  Accordingly, continuity of symptomatology also cannot be established.

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Parkinson's disease is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, Parkinson's disease may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

In the present case, the Veteran's Parkinson's disease clearly manifested to a degree of at least 10 percent during the Veteran's lifetime  See 38 C.F.R. § 4.124a, Diagnostic Code 8004.   However, the Veteran's DD-214 does not document service in Vietnam.  In fact, the Veteran could not have had service in the Republic of Vietnam during the Vietnam era, as he served on active duty from December 1945 to May 1947.  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Additionally, in March 2011, the National Personnel Records Center (NPRC) confirmed the Veteran did not serve in the Republic of Vietnam.  

Moreover, there is no evidence or allegation that the Veteran was otherwise exposed to Agent Orange or other herbicides during his military service from 1945 to 1947.  In fact, in the Veteran's September 2009 pension claim pending prior to death, he specifically denied having any exposure to Agent Orange or other herbicides.  In March 2011, NPRC also confirmed that there was no record of any herbicide exposure for the Veteran.  Thus, service connection for Parkinson's disease on a presumptive basis as a herbicide-related disease in not warranted.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, as noted above, in certain instances lay evidence, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  However, the appellant has not offered any probative description of signs or symptoms of the Veteran's Parkinson's disease during service or thereafter.  Most significantly, when the Veteran filed a September 2009 pension claim prior to his death, he specifically stated that his Parkinson's disease was not related to his military service, but rather was nonservice-connected.  There is simply no disease, injury, or event in service to which the Veteran's Parkinson's disease could have been related.

Accordingly, the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


